
	
		I
		112th CONGRESS
		1st Session
		H. R. 3492
		IN THE HOUSE OF REPRESENTATIVES
		
			November 18, 2011
			Ms. Hahn introduced
			 the following bill; which was referred to the
			 Committee on Homeland
			 Security
		
		A BILL
		To amend section 70107 of title 46, United States Code,
		  to authorize appropriations for the port security grant program through
		  2015.
	
	
		1.Short titleThis Act may be cited as the
			 Port Security Grant Act of 2011.
		2.Port security
			 grant programSection 70107(l)
			 of title 46, United States Code, is amended by striking 2013 and
			 inserting 2015.
		
